DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claim(s) 16-30 are presented for examination based on the amendment filed 08/20/2020. Claim(s) 1-15 are cancelled. Rejection(s) under 35 USC 102/103 for claim(s) 16-30 are withdrawn in view of their amendment/cancellation and/or arguments presented by the applicant. Claim(s) 16-30 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim(s) 16-30 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically wherein a number of the control points along the length of the external part is fixed and wherein the number of the control points of the external part of the flexible cable remains fixed during a variation of the length of the external part in combination with the remaining elements and features of the claimed invention, as presented in independent claims 16 and 21 of the instant application (as supported in specification e.g. ¶ [0012] section f) ).

Prior Art of Record
The Prior art of reference Gonzalez (Francisco Gonzalez et. al., Real-time simulation of cable pay-out and reel-in with towed fishing gears, Ocean Engineering 131 (2017) 295–307, IDS dated 08/24/2020; hereinafter “Gonzalez”) discloses: 
A method of simulating a flexible cable by a data processing system, (a method for performing a real time simulation of a cable such as a fishing line by a computing system including a processor and memory running windows 10 and the simulation software; abstract; page 301 Section 5) wherein the flexible cable is configured for interacting with a retraction device of a retraction system, (the cable is connected to a reel-in winch; figure 4; pages 295, 297, 298), the method comprising the following steps: 
a) receiving object information inputs including a numerical model of an object; (the method includes receiving a numerical model of an object such as point masses or a fishing net connected to the ends of the cable; figures 1, 6; pages 301-302); 
b) receiving cable information inputs including a length of the flexible cable, a connection position of a first part of the flexible cable to the object, and a connection position of a second part of the flexible cable to the retraction device; (receiving cable information including a length, a first connection position at the end of the cable to connect to a fishing net or point mass, and a second connection point such as W that connects the cable to the winch; figures 1, 4, 6; pages 297-298, 301); 
c) receiving retraction system information inputs including a position of an entrance of the retraction system with respect to the object, a direction of retraction of the flexible cable through the entrance, and a retraction force applied by the retraction device on the flexible cable to retract the flexible cable through the entrance; (receiving winch inputs including the winch entrance relative to the point mass or fishing net, a winch velocity, and winch acceleration (force applied) that accelerates the pulling of the cable until it reaches a steady state value; figures 4, 6, 7; pages 300-301) 
d) automatically creating, by the data processing system, a numerical model of the flexible cable from the object information inputs, cable information inputs, and retraction system information inputs, (the numerical simulation creates a numerical model of the cable based on the information inputs of the object, the cable, and winch; figures 4, 6, 7; pages 297-298, 300-302) wherein the flexible cable is modeled as a sequence of control points distributed only along a length of an external part of the flexible cable, wherein the external part is a part of the flexible cable extending from the entrance of the retraction system in a direction opposed to the retraction direction to an extremity of the flexible cable, (the portion of the cable that is external to the winch entrance or where the index i>w can be modeled as a series of N discrete points as shown in section 2.1 or N discrete links as shown in section 2.2; figures 2-4, 8; pages 296-298, 302) wherein each of the control points is submitted to a force representing an interaction of the control point with its environment thereof, (each of the discrete points or links are subject to forces from their environment including hydrodynamic forces, gravity, etc.; figures 2-3, 8; pages 296-298, 302) wherein the length of the external part of the flexible cable varies in function of the retraction force applied by the retraction device on the flexible cable for retracting the flexible cable, (the length of the external portion of the cable varies with the retraction force applied by the winch; figures 4, 7; pages 297-298) 
e) automatically storing the numerical model of the flexible cable in a memory; and (storing the numerical models of the cable in memory of the computing system for later use; figure 8; pages 301-302); 
f) simulating a motion of the flexible cable that would occur during a movement of the object, (simulating the motion of the object either due to external forces, reeling in the cable, or letting the cable out; figures 4, 8; pages 297-298, 301-302) 

The Prior art of reference Hergenrother (Hergenröther, Elke and Patrick Dähne. “Real-Time Virtual Cables Based on Kinematic Simulation.” WSCG (2000), pgs. 1-8; hereinafter “Hergenrother”) discloses various aspects of the dependent claims 19-20, 24-25, and 29-30 as shown in the non-final office action mailed 04/14/2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TROY A MAUST whose telephone number is (571)272-1931. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.A.M./Examiner, Art Unit 2148                                                                                                                                                                                                        /REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148